Citation Nr: 1113253	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  06-39 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for right knee partial medial meniscectomy with osteoarthritis, currently evaluated as 20 percent rating.

2.  Entitlement to an increased rating for right knee limitation of extension, currently evaluated as 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from July 1986 to December 1988.

This matter came to the Board of Veterans' Appeals (Board) from a June 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in November 2009 for further development.  A review of the record shows that the RO has complied with all remand instructions by obtaining November 2001 VA magnetic resonance imaging (MRI) scans, scheduling a VA examination, and issuing a supplemental statement of the case.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that in a substantive appeal received in December 2006, the Veteran marked the appropriate box to indicate that he wanted a hearing before the Board at the RO.  However, by form received in January 2007, the Veteran marked the appropriate box to indicate that he was withdrawing his request for a hearing before the Board at the RO and that he instead was requesting a Board video conference hearing.  Accordingly, the Veteran appeared at a July 2009 Board video conference hearing.  A transcript is of record. 

The Board additionally notes that by rating decision in January 2011, the RO granted a separate rating for right knee limitation of extension.  The issue has been included as reflected on the first page of this decision.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, the Board does not find an indication in the record that reasonably raised a claim of entitlement to a TDIU.   


FINDINGS OF FACT

1.  The Veteran's service-connected right knee partial medial meniscectomy with osteoarthritis is not manifested by severe recurrent subluxation or lateral instability; flexion is not limited to 45 degrees or less. 

2.  The Veteran's service-connected right knee limitation of extension is manifested by complaints of painbut extension is not limited to more than 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected right knee partial medial meniscectomy with osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7, 4.71a and Code 5003-5257 (2010).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected right knee limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7, 4.71a and Code 5261 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in January 2005.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  
                                                                           
The RO provided the appellant with additional notice in May 2008 and November 2009, subsequent to the June 2005 adjudication.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the May 2008 and November 2009 notices were not provided prior to the June 2005 adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in June 2008 and January 2011 supplemental statements of the case, following the provision of notice in May 2008 and November 2009, respectively.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained VA treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran VA examinations in February 2005 and December 2009, and afforded the Veteran the opportunity to give testimony at a Board videoconference hearing in July 2009.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Laws and Regulations

The present appeal involves the Veteran's claim that the severity of his service-connected right knee partial medial meniscectomy with osteoarthritis and right knee limitation of extension warrant higher disability ratings.  Altogether, the Veteran and his wife testified at the July 2009 video conference hearing that the range of motion of his legs has limited his activities, that he took medication and iced his knee to treat his pain, and that he wore knee braces to keep his knees stable.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

The Board notes at the outset that normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Code 5260, limitation of flexion to 60 degrees is noncompensable, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent rating, and limitation of flexion to 15 degrees warrants a 30 percent rating. 

Under Code 5261, limitation of extension to 5 degrees is noncompensable, limitation of extension to 10 degrees warrants a 10 percent rating, limitation of extension to 15 degrees warrants a 20 percent rating, and limitation of flexion to 20 degrees warrants a 30 percent rating, limitation of extension to 30 degrees warrants a 40 percent raing, and limitation of extension to 45 degrees warrants a 50 percent rating.  

Under Diagnostic Code 5257, a rating of a 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability of the knee; and a 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5257. 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Moreover, in a precedent opinion by VA General Counsel, it was held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria. VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004). 

Further, the Board notes that separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned.

Turning to other Diagnostic Codes applicable to knee disabilities, the Board notes that a 30 percent disability rating is warranted under Diagnostic Code 5256 when there is ankylosis of the knee with favorable angle in full extension or in slight flexion between 0 and 10 degrees.  Diagnostic Code 5260 provides that a rating of 20 percent rating is warranted for flexion limited to 30 degrees; and a maximum rating of 30 percent is warranted for flexion limited to 15 degrees.  A 20 percent disability rating is available under Diagnostic Code 5262 when there is malunion of the tibia and fibula with moderate knee or ankle disability; and a 30 percent disability rating is available when there is malunion of the tibia and fibula with marked knee or ankle disability.  There is no rating in excess of 10 percent available under Diagnostic Codes 5259 and 5263.  Additionally, the maximum rating for Diagnostic Code 5258 is 20 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5260, 5262 and 5263.  

Factual Background

A January 2005 VA treatment record reflects motion of the right knee from 0 to 55 degrees.  A February 2005 VA treatment record shows that the Veteran had been walking with a neoprene sleeve only after his knee buckled.  Active range of motion was 0 to 110 degrees without pain.  A March 2006 VA treatment record shows that his range of motion was from 0 to 115 degrees in the right knee.  The impression was status post right patellar tendon repair and miniscal repair and possible degenerative joint disease versus medial collateral ligament strain.  A May 2006 VA treatment record shows that the osseous structures of the Veteran's knees are unremarkable without evidence of fracture, dislocation or subluxation.  The impression was no evidence of acute bilateral knee osseous injury or significant degenerative disease.  A September 2008 VA treatment record reveals that the Veteran had pain for a month.  A July 2009 VA treatment record refers to pain on flexion past 80 degrees.  

A July 2009 VA report shows that the Veteran complained of pain, buckling and locking.  It was noted that the Veteran's knees were limited to 90 degrees active flexion, full range of motion on internal and external rotation.  No effusion was felt.  It was reported that the Veteran was able to extend to 180 degrees without pain.  A July 2009 VA addendum shows that passive range of motion was fully intact.  There were negative anterior/posterior drawer signs and no lateral laxity.  MRI's were ordered given the Veteran's persistent pain, and his reported knee intermittent buckling/giving out.  

An October 2009 VA treatment record shows 90 degrees active flexion, full range of motion on internal and external rotation.  Anterior and posterior drawer was negative.  It was reported that the Veteran was able to extend to 180 degrees without pain.

November 2009 VA treatment records show that he complained that his pain had worsened.  The Veteran was able to ambulate with a cane.  Range of motion was to 90 degrees.  

A December 2009 VA examination shows that the Veteran had been using a cane for eight months.  Flexion was to 70 degrees with pain throughout, and extension was to 10 degrees with pain throughout.  The VA examiner observed that there was no lateral instability.  There did not appear to be recurrent subluxation.  Based on July 2009 MRI's, the VA examiner diagnosed right medial meniscus tear, small Baker's cyst, small posterior cruciate ligament cyst, and small tibial spine cyst.  

Analysis

The Board first notes that the Veteran has been assigned two separate ratings for his right knee disability.  A 10 percent rating has been assigned under Code 5261 for limitation of extension.  Under this Code, a 10 percent rating is for application when extension is limited to 10 degrees.  The December 2009 examination showed extension to limited to 10 degrees, but no more.  In order for the next higher rating of 20 percent to be warranted, extension would have to be limited to 15 degrees.  The overall evidence simply does not show that the Veteran's limitation of extension more nearly approximates 15 degrees, even when pain and additional functional loss are considered.  A rating in excess of the current 10 percent under Code 5261 is therefore not warranted.  

The evidence does show limitation of flexion.  However, the demonstrated limitation of flextion does noe meet the criteria for a separate 10 percent rating under Code 5260.  In this regard, flexion is not shown to be limited to 45 degrees, even when pain and additional functional loss are considered.  

Turning to the other rating for right knee disability, it is not entirely clear, but it appears that the RO may have assigned a 20 percent rating based on instability of the knee.  In this regard, the RO has cited to Code 5257 and explained that a rating in excess of 20 percent is not warranted since there is no persuasive of severe instability.  The most recent VA examination does not show severe instability, and in fact appears to show no lateral instability or subluxation.  It is clear that the criteria for a rating in excess of 20 percent have not been met.  

In sum, the Veteran has been assigned separate 10 percent and 20 percent ratings for his right knee disability.  However, the preponderance of the evidence is against a finding that higher ratings are warranteed under the regulatory rating criteria.  Should the disabilities increase in severity in the future, the Veteran may always advance new increased rating claims. 

Extraschedular Evaluation

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


